Citation Nr: 0943953	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  08-32 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty as a member of the 
Recognized Guerrillas from January 1945 to May 1946.  He died 
in October 2004, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 decision letter issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  The 
appellant appeared for a Travel Board hearing in July 2009. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant's reopened claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's initial claim for service connection for 
the cause of the Veteran's death was denied in an unappealed 
January 2005 rating decision.

2.  Evidence received since the January 2005 rating decision 
includes a nurse's statement that was previously not of 
record and addresses the question of the causal effect of the 
Veteran's service-connected disabilities on his death; such a 
causal relationship was not established at the time of the 
January 2005 rating decision.


CONCLUSION OF LAW

New and material evidence has been received to reopen service 
connection for the cause of the Veteran's death.  38 U.S.C.A. 
§§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board notes that claim on appeal is being 
reopened and is subject to additional development on remand, 
as described below.  Accordingly, the Board will not further 
address the extent to which VA has fulfilled its notification 
and assistance requirements, found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), as further action is being 
requested in this case.      

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105 (West 2002).  Under 38 U.S.C.A. § 
5108, however, "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the claim was received 
subsequent to August 29, 2001, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." New 
and material evidence can be "neither cumulative nor 
redundant" of the evidence of record at the time of the last 
prior final denial of the claim and must also "raise a 
reasonable possibility of substantiating the claim."  For 
the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, although 
not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In this case, the appellant's initial claim for service 
connection for the cause of the Veteran's death was denied in 
a January 2005 rating decision on the basis that his death 
resulted from a myocardial infarction not shown to be linked 
to service, and his service-connected disabilities did not 
contribute to his "demise."  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312 (addressing cause of death claims).  As 
indicated in an October 2003 rating decision, the Veteran's 
service-connected disabilities included ankylosis of the left 
ankle as a residual of a gunshot wound to the left leg with 
foot drop (30 percent disabling); residuals of a gunshot 
wound to the left elbow, and to the left leg with peripheral 
neuropathy (both 20 percent disabling); and osteomyelitis of 
the left knee secondary to a gunshot wound to the left leg 
and peripheral neuropathy of the left upper extremity (both 
10 percent disabling).

The appellant was notified of the unfavorable rating decision 
in January 2005 and submitted a Notice of Disagreement in 
September 2005.  A Statement of the Case was furnished in 
November 2005.  However, the appellant did not respond within 
one year of the January 2005 notification or within 60 days 
of the November 2005 Statement of the Case.  Accordingly, an 
appeal was not perfected, and the January 2005 rating 
decision became "final."  See 38 U.S.C.A. § 7105(c).   The 
question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
appellant's claim since the issuance of the January 2005 
decision.

In this regard, the Board notes that the claims file now 
includes a nurse's statement, received in May 2008.  The 
nurse, who reportedly attended to the Veteran prior to his 
death, noted the Veteran's swollen left upper leg due to a 
bullet wound and described "the worsening condition of his 
leg injury which base[d] from my observation attributed to 
his death." 

This statement, recently added to the claims file, addresses 
the question of the causal effect of the Veteran's service-
connected disabilities on his death.  As such a causal 
relationship was not established at the time of the January 
2005 rating decision, this statement constitutes "material" 
evidence, as defined by 38 C.F.R. 
§ 3.156(a).  Accordingly, this new and material evidence 
raises a reasonable possibility of substantiating the 
appellant's claim for service connection for the cause of the 
Veteran's death and warrants a reopening of the claim.

As described below, further evidentiary development is needed 
prior to a final decision by the Board on the merits of this 
claim.  Accordingly, no such determination will be made in 
this decision.


ORDER

As new and material evidence has been received, service 
connection for the cause of the Veteran's death is reopened; 
to that extent only, the appeal is granted.


REMAND

As noted above, the claims file now contains competent 
evidence, namely the nurse's statement received in May 2008, 
that raises a reasonable possibility of substantiating the 
appellant's claim.  For that reason, the Board finds that a 
VA medical opinion addressing the cause of the Veteran's 
death is "necessary" prior to a Board adjudication of the 
claim, but no such opinion has been rendered by a VA medical 
professional to date.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d).  As such, a remand is 
need for such an opinion.

Accordingly, the reopened issue of service connection for the 
cause of death is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran's claims file should be 
reviewed by an appropriate VA medical 
professional to address the claim at 
hand.  The examiner is requested to 
specifically address whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that any 
of the Veteran's service-connected 
disabilities (ankylosis of the left ankle 
as a residual of a gunshot wound to the 
left leg with foot drop, residuals of a 
gunshot wound to the left elbow, 
residuals of a gunshot wound to the left 
leg with peripheral neuropathy, 
osteomyelitis of the left knee secondary 
to a gunshot wound to the left leg, and 
peripheral neuropathy of the left upper 
extremity) contributed to or causally 
shared in producing the Veteran's death.  
This opinion must address the nurse's 
statement received in May 2008.  A 
complete rationale for all opinions 
expressed must be included in a 
typewritten report.

2.  Then, the appellant's claim should be 
readjudicated.  If the determination 
remains adverse to the appellant, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


